Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11 of Remarks, filed 3/22/2022, with respect to amended claim 1 (and therefore dependent claims 2-14), and amended claim 15 (and therefore dependent claims 16-18), and 19 (and therefore dependent 20) have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an image sensing comprising: “a second substrate structure including logic circuits that are  connected to the pixel region, the second substrate structure upper surface of the second substrate, and a second metal layer on an upper surface of the second interlayer insulating layer, wherein the first substrate structure and the second substrate structure are connected to each other by bonding of the first metal layer and the second metal layer” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-14 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an image sensing apparatus comprising a second substrate wherein “the second substrate structure having a circuit region for driving the pixel region, and the circuit region being electrically connected to the pixel region; and a memory chip mounted on the fourth surface of the second substrate structure using, a conductive bump, and electrically connected to the circuit region, wherein the first substrate structure and the second substrate structure are bonded to each other by bonding of a first metal layer on the first surface of the first substrate structure and a second metal layer on the third surface of the second substrate structure” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 15. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 15, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 15 is deemed patentable over the prior art.
	Claims 16-18 are allowed as those inherit the allowable subject matter from claim 15.

Regarding the independent claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: an image sensing apparatus comprising: “a second substrate structure including logic circuits that are electrically connected to the pixel region, the second substrate structure including a second substrate, a second interlayer insulating layer on an upper surface of the second substrate, and a second metal layer on an upper surface of the second interlayer insulating layer, the second metal layer being bonded to the first metal layer” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 19. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 19, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 19 is deemed patentable over the prior art.
Claim 20 are allowed as those inherit the allowable subject matter from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wakiyama et al. (US 2018/0166490 A1; hereinafter  Wakiyama) teaches an image sensing device however, Wakiyama fails to disclose that the first substrate structure and the second substrate structure are bonded to each other by bonding of a first metal layer on the first surface of the first substrate structure and a second metal layer on the third surface of the second substrate structure and that the second substrate structure includes logic circuits that are connected to the pixel region of the first substrate structure as described in independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 17, 2022